Citation Nr: 0910684	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
bilateral hearing loss or of tinnitus in service or at 
service separation.

2.  The veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss or his tinnitus to his military 
service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
September 2005 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in an August 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in May 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service treatment records show no evidence of 
bilateral hearing loss.  The veteran's February 1968 pre-
enlistment examination showed no evidence of bilateral 
hearing loss, and the remaining service treatment records do 
not include any audiograms.  Although the veteran's November 
1968 service separation examination does not indicate that an 
audiometric evaluation was conducted, the veteran noted on 
his November 1968 subjective report of medical history that 
he had not or did not currently experience hearing loss.  
Moreover, there is also no postservice evidence of record, 
dated within one year of the veteran's service separation, 
showing bilateral hearing loss that manifested to a 
compensable degree.  Nevertheless, service connection for 
hearing loss can still be established if medical evidence 
shows that a current impaired hearing disability is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

To that end, the sole postservice evidence of record is the 
May 2006 VA audio examination report.  At that time, the 
veteran reported exposure to acoustic trauma while serving as 
a cook during his combat service in Vietnam, no exposure in 
the 40 year postservice period in which he worked as a bank 
loan officer, and a history of bilateral hearing loss since 
service separation.  Audiometric testing revealed bilateral 
mild to moderately severe high frequency sensorineural 
hearing loss with good word recognition and acoustic 
immittance consistent with normal middle ear function.  

Despite evidence of a current disorder, the evidence of 
record does not show that the veteran's bilateral hearing 
loss is related to service.  Although the veteran reported 
that he had experienced bilateral hearing loss since service 
separation, there is no objective evidence documenting such 
bilateral hearing loss.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  
Moreover, the veteran's claims file documents that he was a 
cook in service and a bank loan officer subsequent to 
service; thus, he is a layperson without medical training, 
and thus not qualified to render medical opinions regarding 
the etiology of disorders and disabilities.  Compare Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. 
§ 3.159(a) (1).  

Additionally, the only objective medical opinion of record 
with respect to the relationship between the veteran's 
bilateral hearing loss and his military service is that of 
the May 2006 VA examiner, who concluded that the veteran's 
bilateral hearing loss was not related to his military 
service, but more likely related to the veteran's age, as the 
pattern of hearing loss was not worse than normal aging.  
There are no other objective, competent medical opinions to 
contradict this conclusion.  Absent an objective medical 
opinion relating the veteran's bilateral hearing loss to his 
military service, service connection for bilateral hearing 
loss is not warranted.

Because the medical evidence of record does not relate the 
veteran's bilateral hearing loss to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

The veteran's service medical records, to include his 
November 1968 service separation examination, show no 
evidence of tinnitus.  Subsequent to service, the veteran 
reported in his August 2005 claim for benefits that his 
tinnitus began in 1968.  On VA examination in May 2006, the 
veteran reported constant bilateral tinnitus which began in 
1968.  There is no other postservice evidence pertaining to 
tinnitus in the record.  

However, the evidence of record does not relate the veteran's 
tinnitus to his military service.  The examiner indicated 
that while the veteran noted that his tinnitus began in 1968, 
he did not report tinnitus in service or on service discharge 
in 1968, and there was also no objective documentation of 
tinnitus in the 40 year postservice period.  Additionally, 
the examiner noted that while the record documented that the 
veteran served as a cook in Vietnam, it did not reveal that 
the veteran had documented exposure to combat artillery.  
Thus, while also noting that the veteran's hearing loss was 
more consistent with aging than inservice acoustic trauma, 
the examiner concluded that the veteran's tinnitus was not 
the result from acoustic trauma during military service.  No 
other objective medical opinions of record contradict this 
conclusion.  Again, while the veteran is competent to report 
his own symptomatology, especially with respect to tinnitus, 
he is not a medical professional and cannot opine as to the 
etiology of his claimed disorder.  See Charles v. Principi, 
16 Vet. App. 370 (2002); but see Espiritu, 2 Vet. App. at 
494-95.  Accordingly, as the evidence of record does not 
relate the veteran's tinnitus to his military service, 
service connection for tinnitus is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


